PER CURIAM:
Claimant Jesse W. Starcher, an employee of Spencer State Hospital, alleges in his complaint that on February 16, 1983, his eyeglasses were damaged when a hospital resident, Randy Nunley, struck the claimant with a clock radio. Damage to the frames totalled $45.00, the amount of the claim.
At the hearing, the claimant testified that the incident occurred at 5:25 a.m. as the claimant was escorting Mr. Nunley to his room. According to the claimant, Mr. Nunley whirled around and struck him with a clock radio, knocking his glasses off and breaking the frames. When questioned about the person or persons he contended were guilty of some type of wrongdoing, the claimant acknowledged that only Mr. Nunley himself was involved, and that no one in the State’s employ could have prevented it.
*252The record in this case is devoid of any evidence of negligence on the part of the respondent or its employees. Absent such proof, no liability is established, and the Court must disallow the claim.
Claim disallowed.